Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 remain for examination.  Claims 1-20 have been amended. Applicant's arguments filed on 11/24/2021 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. Thus, Jones (US 20100017845 A1) has been used to address the newly added features. Accordingly, this action has been made final.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10397327. This is a double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-20 recite similar limitations as claims 1-20 of US No. 10397327 follows: 
       Instant application
    US Application No. 10397327
    Claim 1. A method comprising: receiving a first data feed from a first data provider in a first data distribution network; sending instructions to create a second data feed related to the first data feed in a second data feed management subsystem in a second data distribution network; associating a first data access policy with the second data feed; 

 






























Claims 8, 16.
Claims 2,9.                                           Claims 3,10.                                           Claims 5, 11, 20.                                      Claim 6.
Claim 7.

Claim 1. A method for publishing data from a first data distribution system having a first data feed management subsystem, a first identity management subsystem, a first data movement infrastructure and a data provider A, to a data subscriber B in a second data distribution system having a second data feed management subsystem, a second 
Claims 8, 15.

Claim 2.
Claim 3.
Claim 5.
Claim 6.
Claim 7.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10397327 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US No. 10397327) substantially discloses the subject matter of claim 1 and 2 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US No 10397327).
This is a provisional obviousness-type double patenting rejection.
The claims 3-20 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore U.S Pub. No 20060173985 A1, in view of Jones U.S Pub. No. 20100017845 A1.
As to claim 1, Moore teaches a method comprising: receiving a first data feed from a (Moore Pa. [0205]) [a data feed system is modified to provide time-based data feeds to end users] [0298] (“Data retrieved from the external data feeds 1314 may be scanned or otherwise reviewed before indexing or republication through the syndication server 1304); sending instructions to create a second data feed related to the first data feed in a second data feed management subsystem in a second data distribution network (Moore Pa. [0298]) [The syndication server 1304 may gather, aggregate, and/or index content from the internal data feed(s) 1312 as well as any number of external data feeds 1314. Data retrieved from the external data feeds 1314 may be scanned or otherwise reviewed before indexing or republication through the syndication server 1304.” & ¶ 0297 “one or more external data feeds 1314 providing syndicated content to the syndication server 1304 through a second firewall 1318”). The examiner understood external data feed 1314; creating a first data subscriber to the first data feed in a first data feed management subsystem in the first data distribution network (Moore Pa. [0290]) [data feeds or aggregated data feeds provided from a server for the system described herein may include a security layer for securely transmitting RSS or other feeds so that only authorized subscribers can decode the feed]; creating a publisher for the second data feed in the second data distribution network (Moore Pa. [0300]) [the secure syndication system 1300 may be offered as a service to publishers of syndicated content, in which publishers may control access to content or employ other security features of the system 1300], wherein the publisher is accessible to a plurality of subscribers (Moore FIG. 13: “1308” or “syndication server” 1304,  or “1310”) in the second data distribution network (Moore Pa. [0297]) [(Moore, ¶ 0297 “one or more internal clients 1310 communicating with the syndication server 1304”, ¶ 0298 “The external clients 1302 may be, for example authorized readers of content maintained on the syndication server 1304”, ¶ 0290 “In one aspect, data feeds or aggregated data feeds provided from a server for the system described herein may include a security layer for securely transmitting RSS or other feeds so that only authorized subscribers can decode the feed”, & ¶ 0299 “Keys or passwords may be used to control access to data feeds and to authenticate user identity”)]; and subscribing a second data subscriber to the second data feed (Moore Pa. [0297]) [(Moore, ¶ 0297 “one or more internal clients 1310 communicating with the syndication server 1304”, ¶ 0298 “The external clients 1302 may be, for example authorized readers of content maintained on the syndication server 1304”, ¶ 0290 “In one aspect, data feeds or aggregated data feeds provided from a server for the system described herein may include a security layer for securely transmitting RSS or other feeds so that only authorized subscribers can decode the feed”, & ¶ 0299 “Keys or passwords may be used to control access to data feeds and to authenticate user identity”)].  
It is noted that Moore does not appear explicitly disclose associating an action policy with the second data feed, the action policy specifying whether a given authenticated ID is allowed to modify the second data feed.
However, Jones discloses associating an action policy with the second data feed (Jones Pa. [0004]) [providing an authentication policy for actions that can be performed on each computing resource. The authentication policy is configured to associate an authentication input to each action, or group of actions, for a particular computing resource], the action policy specifying whether a given authenticated ID is allowed to modify the second data feed (Jones Pa. [0018]) [an authentication policy may specify that in order to modify the content of a data file, one of the approved users may need to submit a password, while in order to delete the file, that user may need to submit biometric information]
 (Jones Pa. [0006]) 

As to claim 2, Moore teaches wherein the creating the publisher for the second data feed comprises (Moore, figure 13: subsystem “1301”, ¶ 0298 “Data retrieved from the external data feeds 1314 may be scanned or otherwise reviewed before indexing or republication through the syndication server 1304”, ¶ 0290 “include a security layer for securely transmitting RSS or other feeds so that only authorized subscribers can decode the feed. A closely related concept in cryptography is the concept of identity. An identity service or layer may also be added to RSS or other feeds from the server used with the systems described herein. This service may, for example provide for digital signatures of feeds that allow verification of identity, or encryption that can only be decoded by users having a specific key (or identity)”, & ¶ 0291 “Keys or passwords may be used to control access to data feeds and to authenticate user identity”), routing the first data subscriber to the second data distribution network (Moore, ¶ 0176 “Routing may permit combinations among content from various content sources using, e.g., web services or super services. Such combinations may be run to generate corresponding display of results. Other similar or different combinations of elements from the broad categories above may be devised according to various value chains or other conceptual models of syndication services”, & ¶ 0306 “Additionally, network management-like protocols may be employed to distribute content (e.g., feeds or items) and manage traffic (e.g., ping requests) within an active RSS network. Thus, for example, pinging responsibility may be distributed among a number of different servers that function like domain name servers in TCP/IP systems. Regional participants could handle regional traffic, and transfer or share ping load during busy times or route around congestion points. This offers significant advantages over current ping systems in which pingers simply drop excess ping requests”); and designating the first data subscriber as the publisher for the second data feed (Moore, ¶ 0052 “The term “syndication” is intended to refer to publication, republication, or other distribution of content using any suitable technology, including RSS and any extensions or modifications thereto, as well as any other publish-subscribe or similar technology that may be suitably adapted to the methods and systems described herein. “Syndicated” is intended to describe content in syndication”, &  ¶ 0102 “Web site operator that wants to allow other sites to publish some of the Web site's content may create an RSS document and register the document with an RSS publisher. The published or “syndicated” content can then be presented on a different site, or through an aggregator or other system, directly at a client device. Syndicated content may include such data as news feeds, events listings, news stories, headlines, project updates, and excerpts from discussion forums or even corporate information”).  The examiner understood the RSS as the first subscriber being used as a publisher for the second data feed  (“may create an RSS document and register the document with an RSS publisher. The published or “syndicated” content can then be presented on a different site,” different site is taken as another data feed here noted as a second data feed).  

As to claim 3, Moore teaches further comprising receiving a request for access to the second data feed from the second data subscriber in the second data distribution network (Moore, ¶ 0338 “the subscriber's agent 2102, may, for example, search data feeds and suggest new subscriptions, or automatically generate new subscription requests according to user specifications”)

As to claim 4, Moore teaches further comprising managing identity and authentication of the second data subscriber to access the second data feed in the second data distribution network by referencing the action policy (Moore, ¶ 0290 “In one aspect, data feeds or aggregated data feeds provided from a server for the system described herein may include a security layer for securely transmitting RSS or other feeds so that only authorized subscribers can decode the feed. A closely related concept in cryptography is the concept of identity. An identity service or layer may also be added to RSS or other feeds from the server used with the systems described herein. This service may, for example provide for digital signatures of feeds that allow verification of identity, or encryption that can only be decoded by users having a specific key (or identity”, ¶ 0291 “Keys or passwords may be used to control access to data feeds and to authenticate user identity”, & “0293 “an entire patient medical history may be stored as a secure RSS feed. Similarly, tax filings, legal files, or other private documents or collections of documents may be stored as an RSS feed, with the owner granting transient or revocable access thereto for specific purposes”)

As to claim 5, Moore teaches wherein the associating the action policy comprises accessing a policy engine to determine what actions an entity is allowed to take with respect to the second data feed management subsystem (Moore, ¶ 0170 “In embodiments an RSS feed may be provided with a separate layer of security that is associated with a security facility of a wireless device. For example, an RSS feed may be encrypted so that it may only be read by a specific type of wireless device, a specific wireless device, or on a specific wireless device only after entry of a password that is issued to a known user of that wireless device. In embodiments security may be associated with a location facility of the wireless device (such as GPS, cellular triangulation, or the like), such as to allow a user to access an RSS feed only if the user is physically located in a particular place”, ¶ 0290 “include a security layer for securely transmitting RSS or other feeds so that only authorized subscribers can decode the feed”, & ¶ 0293 “an entire patient medical history may be stored as a secure RSS feed. Similarly, tax filings, legal files, or other private documents or collections of documents may be stored as an RSS feed, with the owner granting transient or revocable access thereto for specific purposes”)
As to claim 6, Moore teaches wherein the second data feed is identical to the first data feed (Moore, ¶ 0298 “Data retrieved from the external data feeds 1314 may be scanned or otherwise reviewed before indexing or republication through the syndication server 1304”, & ¶ 0301 “The syndication server 1304 may provide a search engine (for public and/or private use) of indexed content, known data feeds, known authors, and so forth. The syndication server 1304 may provide aggregator and or filter functions such as those described above. The syndication server 1304 may also provide publication of syndicated content. In one aspect, a browser may display both secure and insecure feeds within a single interface, and may either visually distinguish between these feeds or provide no visual distinction. For example the feeds may be prominently grouped within separate areas of a user interface labeled as secure or insecure, or the feeds may be grouped together, but shaded or colored differently according to security status, or the feeds may appear identical and be grouped together”). The Examiner understood first data feed as the external data feed 1314 and second data feed as the syndication server 1304.


As to claim 7, Moore teaches wherein the associating the action policy with the second data feed comprises accessing a policy engine that determines what actions an entity is allowed to take with respect to the first data feed management subsystem (Moore, ¶ 0170 “In embodiments an RSS feed may be provided with a separate layer of security that is associated with a security facility of a wireless device. For example, an RSS feed may be encrypted so that it may only be read by a specific type of wireless device, a specific wireless device, or on a specific wireless device only after entry of a password that is issued to a known user of that wireless device. In embodiments security may be associated with a location facility of the wireless device (such as GPS, cellular triangulation, or the like), such as to allow a user to access an RSS feed only if the user is physically located in a particular place”, ¶ 0290 “include a security layer for securely transmitting RSS or other feeds so that only authorized subscribers can decode the feed”, & ¶ 0293 “an entire patient medical history may be stored as a secure RSS feed. Similarly, tax filings, legal files, or other private documents or collections of documents may be stored as an RSS feed, with the owner granting transient or revocable access thereto for specific purposes”).

As to claims 8-10, claims 8-10 recite the claimed that contain respectively similar limitations as claims 1-3, therefore, they are rejected under the same rationale.

As to claim 11-12, claims 11-12 recite the claimed that contain respectively similar limitations as claim 5, therefore, they are rejected under the same rationale.

As to claim 13,
As to claim 14, Moore teaches wherein the operations further comprise authenticating the second data subscriber (Moore Pa. [0158]) [An authentication service may receive user credentials and control access to various sources 402, or other services 408 within the system. A financial transaction service may execute financial transactions among users 404, or between users 404 and sources 402]

As to claim 15, claim 15 recites the claimed that contain similar limitations as claim 7, therefore, it is rejected under the same rationale.

As to claim 16-20, claims 16-20 recite the claimed that contain respectively similar limitations as claims 1-5, therefore, they are rejected under the same rationale.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20130227636 A1 – Bettini which describes off-device anti-malware protection for mobile devices are disclosed. In some embodiments, off-device anti-malware protection for mobile devices includes receiving a software inventory for a mobile device, in which the software inventory identifies a plurality of applications installed on the mobile device; and determining whether one or more of the plurality of applications identified in the software inventory are associated with malware based on a policy.
US 20090328177 A1- FREY which describes generating a pre-authenticated link to access a private feed and providing access to the private feed using the pre-authenticated link. A request to access the private feed is received and a first user sending the request is authenticated. A token for the first user is generated when the first user is authorized to access the private feed. The token may identify the first user, the private feed and an owner of the private feed

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491